Title: To George Washington from Brigadier General Caesar Rodney, 21 September 1777
From: Rodney, Caesar
To: Washington, George



Dr Sir
September the 21st 1777

There has Just fell in to my hands, found in the Tract of [the] Enemy by Some of my people some Eight or ten days ago, One of the Enemy’s Orderly Books. It Commences in April last, and Ends Since they landed at Elk. I have perused it, and being of opinion that it might be Verry

Usefull, provided you are not previously informed as to the matters it Contains, have sent it [to] you by a private of my Light-Horse Who I believe to be Verry Trust worthy—Last fryday Week in the Afternoon I Arrived at Christina Bridge and That Evening Wrote you by one of my Horse Who in a Little time after Unfortunately fell in to the Enemy’s hands with the Letter, as they Were Comeing to take possession of Wilmington. He was a private but a well behaved Trusty Young fellow, possessed property which is in Trade and therefore Must Suffer Verry Much; If under these Circumstances an Exchange without Interuption to the Important business before [you] Could be soon Made for him, it Would give me great pleasure, his name is William Berry—The Next Morning after the Enemy had taken possession of Wilmington We got Inteligence of it, and by the Evening had no More of the Delaware Militia than Sufficient to Conduct their Baggage Home—and these, their Officers let me know, were determined to go that Night. Therefore thought it best to give them that Charge and let them go—The Next day I left Coll Gist with the Continental Troops, and the Militia from the Eastern Shore of Maryland at the Bridge—And have Ever since, but am sorry to Say, to no purpose, been Trying to rouse and Get them to the field again, Except a few small parties near Christina Creek Removing Stock &c. out of the Enemy’s way—the people Complain the Militia Law by the InSufficiency of the fines Compells none to turn out—That the people of property Who are disaffected Avail themselves of it And therefore the burthen too Great on them—In Short, it does not Seem Ever to have [been] intended by the Law they Should be brought forth—I am Much hurt by not having it in my power to go forward with Coll Gist to Join General Smallwood with propriety, Especially as the Cause, at this time, So Loudly Calls Assistance. If there are any Services I Can Render be pleased to Command; I am dear Sir with the Most sincere wishes for Your Success Your Most obedient Humble Servt

Cæsar Rodney


P.S. Should be Glad to hear from You.

